DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 04/08/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered. 
Response to Amendment
This action is in response to the amendment and response filed 04/08/2021 from which Claims 1, 7-8 and 10-13, 17-18 and 21 are pending, wherein Claims 1 was amended and Claim 21 was added.  Claims 10-13 and 17-18 are withdrawn, and Claims 2-6, 9, 14-16, and 19-20 are canceled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 04/08/2021.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1, 7-8 and 21, Claim 1 as amended recites “wherein the compound having the -O-Si-O- structure is a hydrolyzable alkoxysilane without having a benzodithiol structure”.  The application as filed represented by U.S. Patent Application No. 2018/0322936, hereinafter “Pub” describes at ¶s 0054, 0069, 0164-169, 0181 and previous claims 9 and 19 that the compound having a benzodithiol structure and a compound having an --O--Si--O—structure react in the presence of an acid catalyst or a base catalyst or forming a sol-gel film by reacting the compound having a benzodithiol structure and the compound having an --O--Si--O—structure benzodithiol.  Also from previous claim 9 the compound having a -O-Si-O- structure is a hydrolyzable silicon compound.  Also described at ¶s 0164-0168 the composition of the present invention includes a compound having an --O--Si--O-- structure.  It is also preferred that the compound having an --O--Si--O-- structure is a compound capable of forming a sol-gel 
It is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.” Furthermore in accordance with MPEP § 2164.04 I Applicant has not pointed out where the amended claim is supported, nor 
The present specification is silent with respect to a compound having an O-Si-O- structure as a hydrolyzable alkoxysilane without having a benzodithiol structure except for the alkoxysilanes listed at ¶ 0169 of hydrolyzable alkoxysilane used in the present invention, which by their chemical names do not have a benzodithiol structure, including tetramethoxysilane, tetraethoxysilane, tetra-n-propoxysilane, tetra-i-propoxysilane, tetra-n-butoxysilane, methyltrimethoxysilane, methyltriethoxysilane, ethyltrimethoxysilane, ethyltriethoxysilane, n-propyltrimethoxysilane, n-propyltriethoxysilane, phenyltrimethoxysilane, phenyltriethoxysilane, γ-glycidyloxypropyltrimethoxysilane, γ-glycidyloxypropyltriethoxysilane, γ-glycidyloxypropylmethyldimethoxysilane, γ-glycidyloxypropylmethyldiethoxysilane, γ-methacryloyloxypropyltrimethoxysilane, γ-methacryloyloxypropyltriethoxysilane, γ-methacryloyloxypropylmethyldimethoxysilane, vinyltrimethoxysilane, vinyltriethoxysilane, 3,4-epoxycyclohexylethyltrimethoxysilane, 3,4-epoxycyclohexylethyltriethoxysilane, tris-(trimethoxysilylpropyl)isocyanurate, 4-trimethoxysilylstyrene, 3,3,3-trifluoropropyltrimethoxysilane, dimethyldimethoxysilane, dimethyldiethoxysilane, diethyldimethoxysilane, diethyl diethoxysilane, di-n-propyldimethoxysilane, di-n-propyldiethoxysilane, diphenyldimethoxysilane, divinyldiethoxysilane, bis(triethoxysilylpropyl)tetrasulfide, 3-(trimethoxysilyl)propylisocyanate, and 3-(triethoxysilyl)propylisocyanate.   
Claim Rejections - 35 USC § 112(b)
Claims 1, 7-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1, 7-9 and 21, Claim 1 recites “wherein the compound having the -O-Si-O- structure is a hydrolyzable alkoxysilane without having a benzodithiol structure”.  This recitation of amended claim 1 is unclear and indefinite in that an O-Si-O structure for an alkoxysilane would require at least a dialkoxysilane, like the di- and tri- and tetra- alkoxysilanes listed in ¶ 0169, not a mono-alkoxysilane, such as a dialkylalkoxysilane, because there would not by another oxygen, “O”, for the “O-Si-O” structure.  
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action.  With such amendment claims dependent from such an amended claim 1 would also be allowable.  Such an amendment would be to amend the clause “wherein the compound having an O-Si-O- structure as a hydrolyzable alkoxysilane without having a benzodithiol structure” to “wherein the compound having an O-Si-O- structure as a hydrolyzable alkoxysilane is selected from the group consisting of tetramethoxysilane, tetraethoxysilane, tetra-n-propoxysilane, tetra-i-propoxysilane, tetra-n-butoxysilane, methyltrimethoxysilane, methyltriethoxysilane, 
The following is a statement of reasons for the indication of allowable subject matter over the previous art of record cited under 35 U.S.C. 103.  The references of U.S. 2010/0210762, Hanaki et al. hereinafter “Hanaki” alternatively evidenced by U.S. 2011/0120635, Jokisch (hereinafter “Jokisch”) in view of JP11-322764, Wakatsuki et al. (1999) evidenced by U.S. 20150144198, Irwin et al (hereinafter “Irwin”) in view of U.S. 2011/0155976, Furukawa et al. hereinafter “Furukawa and in view of Kitagawa cited against the claims for the concept of the amended claims for particular hydrolyzable alkoxysilanes like those listed at ¶ 0169 do not fairly teach or suggest alone or in any reasonable combination such types of hydrolyzable alkoxysilanes of ¶ 0169 for a compound with an O-Si-O structure along with a compound having a benzodithiol 
Response to Arguments
Applicant’s arguments with the claim amendments filed 4/08/2021 have been considered and are persuasive in regards to the prior rejections under 35 U.S.C. 112 and 103; however, the arguments are moot regarding the new ground of rejection to the claims as amended.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787